Birdsong, Judge.
Jeffrey Paul Long was convicted of four counts of burglary and sentenced to five years’ probation. Subsequently a petition was filed seeking the revocation of the probated sentence based upon a violation of the terms of probation. The probation was revoked on February 20,1981. His appointed attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit nor does our independent examination disclose any errors of substance. Appellant has presented no additional procedural or substantive matters to this court since he was informed of his appointed counsel’s motion to withdraw. Therefore, this court grants the motion to withdraw, and we affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact (the trial court in this case) to find the appellant has violated the terms of his probation beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.